Court of Appeals, State of Michigan

                                               ORDER
                                                                             Michael F. Gadola
People of MI v Michael Dwayne Carver                                          Presiding Judge

Docket No.     328157                                                        Michael J. Talbot

LC No.         2014-000448-FC                                                 Elizabeth L. Gleicher

                                                                               Judges


                The Court orders that the August 29, 2017 majority opinion is hereby AMENDED to
correct a clerical error. The majority opinion is amended to include the name of Judge Elizabeth L.
Gleicher on the signature line.

               In all other respects, the August 29, 2017 majority opinion remains unchanged.




Talbot, C.J., not paiiicipating, having resigned from the Court of Appeals effective April 25, 2018.




                         A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                 JUN 0 1 .nDJ8
                                        Date